 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    CYNTHIA HOPSON,                                      Case No. 1:18-cv-01506-LJO-EPG

12                    Plaintiff,                           ORDER RE: NOTICE OF VOLUNTARY
                                                           DISMISSAL OF ENTIRE ACTION WITH
13    v.                                                   PREJUDICE

14
      DENNY'S, INC., et al.,                               (ECF No. 8)
15
                      Defendants.
16

17

18         On February 4, 2019, Plaintiff Cynthia Hopson filed a notice of voluntary dismissal of

19    entire action with prejudice. (ECF No. 8.) Defendants have not filed either an answer or a motion

20    for summary judgment. Accordingly, in light of the notice, the case has ended and is dismissed

21    with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692

22    (9th Cir. 1997). The Clerk of the Court is respectfully directed to close this case.

23
     IT IS SO ORDERED.
24

25     Dated:     February 5, 2019                             /s/
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
